         Case 3:18-cv-06721-JCS Document 107 Filed 12/12/19 Page 1 of 15




 1 Donald R. McPhail (admitted pro hac vice)     Mark Isaac Schickman (SBN 62653)
   Email: dmcphail@dickinsonwright.com           FREELAND COOPER & FOREMAN LLP
 2 DICKINSON WRIGHT PLLC                         150 Spear Street
   International Square                          Suite 1800
 3 1825 Eye St. N.W., Suite 900                  San Francisco, CA 94105
   Washington, D.C. 20006                        415-541-0200
 4 Telephone: (202) 457-0160                     Fax: 415-495-4332
 5 Facsimile: (844) 670-6009                     Email: mis@freelandlaw.com

 6 Jonathan D. Baker (State Bar No. 196062)      Cathleen Sumiko Yonahara
   Email: jdbaker@dickinsonwright.com            FREELAND COOPER & FOREMAN LLP
 7 DICKINSON WRIGHT PLLC                         150 Spear Street, Suite 1800
   800 W. California Avenue, Suite 110           San Francisco, CA 94105
 8 Sunnyvale, CA 94086                           415-541-0200
   Telephone: (408) 701-6100                     Fax: 415-495-4332
 9 Facsimile: (844) 670-6009                     Email: yonahara@freelandlaw.com
10
     Ryan O. White (admitted pro hac vice)       Theodore J. Bielen , Jr. (SBN 56395)
11   Email: rwhite@taftlaw.com                   BIELEN LAMPE & THOEMING, P.A.
     Elizabeth Shuster (admitted pro hac vice)   1390 Willow Pass Road, Suite 1020
12   Email: eshuster@taftlaw.com                 Concord, CA 94520
     TAFT STETTINIUS & HOLLISTER LLP             (925) 288-9720
13   One Indiana Square, Suite 3500              Fax: (925) 288-9731
     Indianapolis, IN 46204                      Email: bielenlt@yahoo.com
14   Telephone: (317) 713-3500
     Facsimile: (317) 713-3699                   Attorneys for Defendant
15                                               O’Keeffe’s, Inc. d/b/a SAFTI FIRST,
   Attorneys for Plaintiffs                      a California corporation
16
   Ely Holdings Limited and
17 Greenlite Glass Systems Inc.

18                               UNITED STATES DISTRICT COURT
19                              NORTHERN DISTRICT OF CALIFORNIA
20                                   SAN FRANCISCO DIVISION
21
   ELY HOLDINGS LIMITED, a United Kingdom          Case No. 3:18-cv-06721 JCS
22 company, and
   GREENLITE GLASS SYSTEMS INC., a                 DECEMBER 12, 2019 UPDATED JOINT
23 Canadian Company,                               CASE MANAGEMENT STATEMENT

24                 Plaintiff,

25          v.

26 O’KEEFFE’S, INC. d/b/a SAFTI FIRST, a
   California corporation,
27
                  Defendant.
28
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 3:18-cv-06721 JCS
         Case 3:18-cv-06721-JCS Document 107 Filed 12/12/19 Page 2 of 15




 1          The Parties to the above-entitled action, Plaintiffs Ely Holdings Limited (“Ely”) and

 2 Greenlite Glass Systems Inc. (“Greenlite”)(Ely and Greenlite collectively “Plaintiffs”) and

 3 Defendant O’Keeffe’s, Inc. d/b/a Safti First (“SAFTI”)(Plaintiffs and SAFTI collectively “the

 4 Parties”), jointly submit this UPDATED JOINT CASE MANAGEMENT STATEMENT pursuant

 5 to this Court’s March 18, 2019 Order (Dkt. No. 36) and November 6, 2018 Order (Dkt. No. 6), the

 6 Standing Order for All Judges of the Northern District of California, and Civil Local Rule 16-9.

 7 1.       Jurisdiction & Service
 8          This Court has subject matter over Plaintiffs’ patent claims and SAFTI’s counterclaims

 9 pursuant to 28 U.S.C. §§ 1331 and 1338(a). Venue is proper within this judicial district pursuant to

10 28 U.S.C. §§ 1391(b)-(d) and 1400(b). Venue and personal jurisdiction are not contested. Service

11 has been effected on all of the Parties. 1

12 2.       Facts
13          a.      Plaintiffs’ Statement
14          Plaintiffs bring claims against SAFTI for willful infringement of U.S. Patent No. 7,694,475

15 (“the ‘475 Patent”). Plaintiffs seek monetary damages for this infringement in the form of lost

16 profits and price erosion damages, but in no event less than a reasonable royalty, as well as an

17 injunction precluding future infringement.

18          Some twenty-plus years ago, the inventor of the ‘475 Patent, Michael Rae, was faced with a
19 problem – he was looking to expand his glass floor business and was being told by architects that he

20 would have to include fire-rated glass in any glass floor system that was to be used in a residential

21 or commercial structure. Fire-rated glass, however, was (and is) manufactured to include

22 alternating layers of glass and an intumescent material, and was (and is) designed so that the layer

23

24
     1
    Greenlite intends to move the Court for leave to file a second amended complaint in order to assert
25 additional claims under the (i) Lanham Act, 15 U.S.C. § 1125; (ii) California Business &
   Professions Code §§17200 and 17500, et seq.; and (iii) California common law on tortious and
26 negligent interference. The Court will have subject matter jurisdiction over the Lanham Act claims

27 pursuant to 28 U.S.C. §§ 1331 and 1338(a) and jurisdiction over the state law claims under 28
   U.S.C. § 1367. Venue will be proper within this judicial district pursuant to 28 U.S.C. §§ 1391(b)-
28 (d).

     JOINT CASE MANAGEMENT STATEMENT                  -2-                      Case No. 3:18-cv-06721 JCS
         Case 3:18-cv-06721-JCS Document 107 Filed 12/12/19 Page 3 of 15




 1 closest to the fire will break as the intumescent layer behind it heats up and swells to form an

 2 opaque insulating layer. The opaque insulating layer is eventually consumed by fire, exposing the

 3 glass behind it to the fire which causes that glass to break as the intumescent material behind it

 4 heats up and swells. This process is repeated until all the layers of the fire-rated glass are consumed

 5 by fire.

 6            Thus, when used in flooring where the fire-rated glass rests on a beam or frame, as the lower

 7 layer(s) are exposed to fire coming up from below and begin to break/swell, the fire-rated glass

 8 becomes unstable and cannot bear the loads associated with normal foot traffic without failing.

 9 Attempts to solve this problem by adding a layer of structural glass above the fire-rated glass

10 required a large gap between the structural glass and the fire-rated glass, with the structural glass

11 resting on a top flange of a steel beam and the fire-rated glass on a bottom flange. This

12 arrangement ensured that the structural integrity of the floor would be maintained even after the

13 fire-rated glass was exposed to fire and the layers thereof began to break/swell, thereby enabling

14 people inside the building to safely evacuate by walking on the structural glass. Such large gaps,

15 however, were unsightly, and therefore undesirable in architectural applications, and, because they

16 could not be adequately sealed, often gave rise to problems such as condensation forming between

17 the structural glass and the fire-rated glass.

18            Trained as an engineer, Mr. Rae thought he could find a better way of framing structural

19 glass and fire-rated glass that would avoid this large gap and yet still preserve the integrity of the

20 structural glass when the fire-rated glass was exposed to fire. His solution was the load transferring

21 means described and claimed in the ‘475 Patent, which issued on April 13, 2010. This load

22 transferring means enabled the fire-rated glass to be located immediately below the structural glass,

23 yet ensured that any load on the structural glass was not transferred to the fire-rated glass (but,

24 instead, was transferred to the frame). Thus, even as the glass layers of the fire-rated glass break

25 and the intumescent material swells, the structural glass can still bear the weight of foot traffic and

26 permit people to continue to walk across the area, even during a fire, and safely escape.

27 Revolutionary in its elegance, Mr. Rae’s floor system, which can be installed either as a single piece

28 or as two separate pieces, became a great success and was widely sought after for use in various

     JOINT CASE MANAGEMENT STATEMENT                    -3-                      Case No. 3:18-cv-06721 JCS
         Case 3:18-cv-06721-JCS Document 107 Filed 12/12/19 Page 4 of 15




 1 construction projects.

 2          After learning of Mr. Rae’s patented glass floor system, however, SAFTI had a different

 3 response, willfully misappropriating Ely’s intellectual property and then, for good measure,

 4 engaging in a campaign to mislead the relevant market into believing that Mr. Rae’s novel floor

 5 system was, in fact, SAFTI’s product. At least as early as 2015, SAFTI began selling a knock-off

 6 of Mr. Rae’s patented floor system in direct competition with Plaintiffs. SAFTI was ultimately

 7 successful in sowing confusion in the marketplace and thereby forcing Plaintiffs to either reduce

 8 their price or lose jobs completely.

 9          In fact, SAFTI is not only manufacturing and selling an infringing floor system—all the

10 while making false and misleading representations regarding its qualities and characteristics to the

11 marketplace—it has also made false and misleading representations regarding the nature,

12 characteristics, qualities, and geographic origins of Greenlite’s patented floor system. Plaintiffs

13 learned of these false and misleading representations through SAFTI’s initial document productions

14 in this case. As a result, SAFTI has not only engaged and is currently engaging in willful patent

15 infringement, it has also violated the Lanham Act and California statutory and common law through

16 its false and misleading representations about Greenlite. These newly discovered facts give rise to

17 additional claims against SAFTI which, as stated above, Greenlite intends to seek leave to file.

18          Moreover, to add insult to injury, around the same time it started selling its knock-off,

19 SAFTI filed its own patent application to a trivial modification of the load bearing means of the

20 floor system claimed in the ‘475 Patent. SAFTI did not, however, disclose the ‘475 Patent to the

21 examiner at the U.S. Patent & Trademark Office, despite being aware of it and its relevance to

22 SAFTI’s alleged invention. Because of that failure, SAFTI was ultimately able to get its patent

23 application to issue in March, 2018, as U.S. Patent No. 9,926,709 (“the ‘709 Patent”).

24          Since the ‘709 Patent issued, SAFTI has represented and continues to represent to the public

25 that it covers the accused products. Unfortunately for SAFTI, the ‘709 Patent actually dooms

26 SAFTI in this litigation. SAFTI’s own written description of the accused products confirms that

27 each and every limitation of the ‘475 patent is identically found in the accused products.

28

     JOINT CASE MANAGEMENT STATEMENT                   -4-                      Case No. 3:18-cv-06721 JCS
         Case 3:18-cv-06721-JCS Document 107 Filed 12/12/19 Page 5 of 15




 1          b.     SAFTI’s Statement
 2          Since before 1980, O’Keeffe’s, and its SAFTI division, has designed and manufactured fire

 3 and safety rated architectural glass products and moved the industry away from the dangerous wired

 4 glass which had been the architectural standard for fire and safety rated applications. SAFTI was

 5 the first company to develop and market American made safety and fire listed and labeled clear

 6 glass wall and door assemblies.

 7          Throughout its manufacturing history, SAFTI has successfully grappled with the challenge

 8 of creating architectural glass units which satisfied two separate stringent requirements, maintaining

 9 fire resistance while satisfying strength requirements -- -- for example, window walls in skyscrapers

10 which must resist an hour of fire while making sure that people and objects do not break through the

11 windows to the street far below.

12          SAFTI’s president and chief executive officer, William O’Keeffe, invented and patented a

13 one piece flooring system which accomplished both fire and safety objectives, allowed for

14 adjustment in the field to accommodate factors such as variances in building tolerances and changes

15 in drainage needs, and which could be installed in a single application. SAFTI developed and tested

16 its glass fire floor system in 2015. Mr. O’Keeffe obtained a patent for the fire rated floor in March,

17 2018. All of the above innovations were invented by Mr. O’Keeffe without any reference to or

18 reliance upon any Ely product or patent.
19          Plaintiff Ely Holdings patented a quite different product, upon which it sues in this action.

20 Ely’s patented product is not adjustable, is comprised of two levels of glass separated by less than

21 50 mm, must be installed in two separate applications and contains a load bearing feature which

22 supports and transfers the load from the top level and bypasses the second. The SAFTI product

23 contains none of those features. Ely’s patent sued upon herein, and Mr. O’Keeffe’s patent are

24 materially and significantly different. Rather, Ely’s product is an obvious construction, presenting

25 two separate levels, one installed under and independently of the other. That obvious presentation,

26 is not innovative and should never have been patented.

27          SAFTI has never encountered Ely in the competitive marketplace, but through this litigation

28 has discovered that Ely has licensed its patent to SAFTI’s competitor (and Ely’s strategic partners)

     JOINT CASE MANAGEMENT STATEMENT                   -5-                      Case No. 3:18-cv-06721 JCS
         Case 3:18-cv-06721-JCS Document 107 Filed 12/12/19 Page 6 of 15




 1 Greenlite Glass Systems (a Canadian company) and Vetrotech-Saint Gobain (a European company).

 2 In the past year Greenlite has copied SAFTI’s superior single floor product, manufactured with

 3 Vetrotech’s European glass and other parts; it has unlawfully pawned off those European goods as

 4 “Made in America”, and has made the knowingly false accusation to design and construction

 5 professionals that it makes the only fire glass floor system available in and for the United states

 6 market. SAFTI’s pending action against Greenlite alleges, inter alia, those wrongs. If discovery

 7 discloses that Vetrotech-Saint Gobain acted in concert with Greenlite in that false advertising,

 8 unfair competition and infringement upon Mr. O’Keeffe’s patent, SAFTI will move to amend its

 9 counterclaim to so allege.

10 3.       Legal Issues
11          a.     Plaintiffs’ Statement
12          Plaintiffs bring claims against SAFTI for direct infringement of U.S. Patent No. 7,694,475

13 (“the ‘475 Patent”) pursuant to 35 U.S.C. § 271(a) and for indirect infringement of the ‘475 Patent

14 pursuant to 35 U.S.C. § 271(b) and (c). Plaintiffs further seek a judgment that SAFTI’s infringement

15 has been and continues to be willful. See Halo Electronics, Inc. v. Pulse Electronics, Inc., 579 U.S.

16 ___, 136 S. Ct. 1923 (2016).

17          Plaintiffs seek monetary damages for this infringement pursuant to 35 U.S.C. § 284, in the

18 form of lost profits and price erosion damages, but in no event less than a reasonable royalty.
19 Plaintiffs also seek a permanent injunction 35 U.S.C. § 283 precluding future infringement by

20 SAFTI. Because SAFTI’s infringement has been willful, Plaintiffs seek a three-fold enhancement of

21 damages pursuant to 35 U.S.C. § 284. Because this is an exceptional case, Plaintiffs also seek their

22 attorneys’ fees pursuant to 35 U.S.C. § 285. 2

23          b.     SAFTI’s Statement
24          SAFTI denies infringement of U.S. Patent 7,674,475 by the manufacturing, use, and/or sale

25

26   2
    Greenlite will seek injunctive relief and monetary and treble damages under its Lanham Act
27 claims, pursuant to 15 U.S.C. §§ 116(a) and 1117(a). Greenlite will also seek attorney’s fees, as
   this case is an exceptional one. Id. Greenlite will also seek monetary damages under its state law
28 claims.

     JOINT CASE MANAGEMENT STATEMENT                   -6-                     Case No. 3:18-cv-06721 JCS
         Case 3:18-cv-06721-JCS Document 107 Filed 12/12/19 Page 7 of 15




 1 of its unique glass floor product. SAFTI also seeks a judgment of invalidity of the 7,694,475 patent

 2 based on United States Code Sections 101, 102, 103, and/or 112, and a declaration that this is an

 3 exceptional case entitling it to an award of attorneys' fees, costs and expenses.

 4           SAFTI will seek all available damages on its counterclaims, including penalties, attorneys’

 5 fees and interest, disgorgement of profits and recovery of damages caused to SAFTI stemming from

 6 Counter defendants’ unfair competition and Lanham Act violations.

 7 4.        Motions
 8           Plaintiffs currently have three pending motions:

 9       •   Motion for Limited Relief from the Protective Order (Dkt. No. 102): 3 As discussed in
10           the Motion, Plaintiffs seek leave from Section 7.3 of the Protective Order (Dkt. No. 44) in
11
             order to disclose shop drawings that they possess and that SAFTI produced in discovery in a
12
             related but separate action. This separate action is the post grant review 4 on the validity of
13
             SAFTI’s ‘709 Patent. Plaintiffs contend that these shop drawings are relevant to the
14

15           invalidity of the ‘709 Patent under 35 U.S.C. §102’s “on sale bar.”

16       •   Motion to Shorten Time for Motion for Limited Relief from the Protective Order (Dkt.

17           No. 103): Plaintiffs seek an accelerated determination of its Motion for Limited Relief from
18
             the Protective Order, discussed in the first bullet point above, on December 19, 2019, the
19
             same date as the Markman Hearing.
20
         •   Administrative Motion to File Under Seal Portions of Its Motion for Limited Relief
21           from the Protective Order (Dkt. No. 101): Plaintiffs seek leave to file an unredacted
             version of the Motion for Limited Relief, discussed in the first bullet point above. 5 Plaintiffs
22           redacted certain information referenced in and Exhibit A to the Motion in order to comply
             with the Protective Order’s treatment of designated confidential information.
23
             The parties each anticipate filing a motion for summary judgment at the close of discovery
24

25
     3
26   SAFTI will file its Memorandum in Opposition by (Dkt. No. 104) on December 17, 2019.
   Plaintiffs will file their Reply Memorandum in Support on December 24, 2019.
   4
27 Case No. PGR2019-00025, pending before the United States Patent and Trademark Office’s Patent
   Trial and Appeal Board.
28 5Plaintiffs filed a redacted version of this Motion.

     JOINT CASE MANAGEMENT STATEMENT                     -7-                      Case No. 3:18-cv-06721 JCS
         Case 3:18-cv-06721-JCS Document 107 Filed 12/12/19 Page 8 of 15




 1 in this case, or at such other time as the Court may permit. The parties do not currently intend to file

 2 any other dispositive motions, but reserve the right to do so.

 3 5.       Amendment of Pleadings
 4          On May 16, 2019, Plaintiffs filed a First Amended Complaint (Dkt. No. 49) adding

 5 Greenlite as a Party and SAFTI filed its Answer on May 31, 2019. On August 22, 2019, SAFTI

 6 filed an Amended Answer and Counterclaim, which Plaintiffs answered on September 5, 2019. As

 7 stated above, Plaintiffs intend to file a motion for leave to file a second amended complaint, and

 8 defendant may file a motion for leave to add Vetrotech-Saint Gobain as a party to this action.

 9 6.       Evidence Preservation
10          The Parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored

11 Information (“ESI Guidelines”), and have met and conferred pursuant to Fed. R. Civ. P. 26(f)

12 regarding reasonable and proportionate steps taken to preserve evidence relevant to the issues

13 reasonably evident in this action.

14 7.       Disclosures
15          The Parties exchanged the initial disclosures required by Fed. R. Civ. P. 26 in February of

16 2019. On March 22, 2019, Plaintiffs served the disclosures required by Patent Local Rule 3-1, and

17 on May 6, 2019, O’Keeffe’s served the disclosures required by Patent Local Rule 3-3.

18 8.       Discovery
19          The Parties have exchanged written discovery and have exchanged a limited amount of

20 documents. Documents obtained by third parties have also been produced and exchanged.

21          The Parties are in the process of meeting and conferring on the production of electronically-

22 stored information (“ESI”). The parties have exchanged proposed search terms and proposed ESI

23 custodial searches. The Parties are exchanging objections to any proposed ESI search terms and ESI

24 custodial searches on December 13, 2019 and will meet-and-confer on objections, if any, on

25 December 16, 2019. Plaintiffs also recently proposed an ESI protocol to govern over and to

26 accomplish an orderly process for ESI discovery, which defendant is reviewing.

27          Plaintiffs anticipate taking discovery on all relevant issues in this case, including whether

28 SAFTI has infringed the ‘475 patent, both directly and indirectly, whether such infringement was

     JOINT CASE MANAGEMENT STATEMENT                   -8-                      Case No. 3:18-cv-06721 JCS
         Case 3:18-cv-06721-JCS Document 107 Filed 12/12/19 Page 9 of 15




 1 willful, SAFTI’s violations of 15 U.S.C. §1125 and California state law, and the damages suffered

 2 by Plaintiffs due to SAFTI’s alleged infringements and unfair competition.

 3          SAFTI anticipates taking discovery on all relevant issues in this case, including whether

 4 Ely’s patent is valid, whether Ely’s patent has achieved commercial success, whether plaintiffs

 5 suffered damages or loss of sales of the patented product and, if so, whether such damage or loss of

 6 sales was caused by SAFTI, whether any alleged damage or loss of sales was caused by s sales of

 7 other product which competes with a patented product, and whether plaintiffs have abandoned the

 8 patented product. SAFTI also anticipates taking discovery regarding Counter Defendants’ conduct

 9 constituting unfair competition, false advertising and false statements of origin, and the damage it

10 has caused and the profits it has obtained thereby.

11          The Parties suggest that the timing of and limits on discovery be governed by the Federal

12 Rules of Civil Procedure and the Local Rules of this Court.

13          The Parties have entered into a stipulated e-discovery order.

14          The first phase of fact discovery was completed August 2, 2019, in advance of the Markman

15 hearing. The second phase of fact discovery will conclude fact discovery and will be completed by

16 June 30, 2020 6 or not more than ninety (90) days after the Court issues its claim construction order,

17 whichever is later. Expert discovery will be conducted after the close of fact discovery and will be

18 completed by August 3, 2020.
19          The Parties are not aware of any present discovery disputes but will inform the Court

20 promptly if any such dispute arises in the future. The parties may have a disagreement of the

21 meaning of the following sentence from the Court’s Order on ESI (Dkt. No. 33), paragraph 11:

22 “Each requesting party shall limit its email production requests to a total of fifteen search terms

23 per custodian per party.” (emphasis added). The parties are meeting-and-conferring on this point

24 on December 16, 2019, and may be providing further search terms depending upon the resolution of

25 the outstanding ESI discovery issues.

26

27

28

     JOINT CASE MANAGEMENT STATEMENT                  -9-                      Case No. 3:18-cv-06721 JCS
        Case 3:18-cv-06721-JCS Document 107 Filed 12/12/19 Page 10 of 15




 1          a.     Rule 26(f)(3)(A): What changes should be made in the timing, form, or
                   requirement for disclosures under Rules 26(a), including a statement of when
 2                 initial disclosures were made or will be made?
 3          Pursuant to this Court’s Order Setting Initial Case Management Conference and ADR
 4 Deadlines (Dkt. No. 6), the Parties exchanged initial disclosures in February of 2019.

 5          b.     Rule 26(f)(3)(B): The subjects on which discovery may be needed, when
                   discovery should be completed, and whether discovery should be conducted in
 6                 phases or be limited to or focused upon particular issues.
 7          Plaintiffs anticipate taking discovery on all relevant issues in this case, including whether
 8 SAFTI has infringed the ‘475 patent, both directly and indirectly, whether such infringement was

 9 willful, SAFTI’s violation of the Lanham Act and California state law, and the damages suffered by

10 Plaintiffs due to SAFTI’s alleged infringement and unfair competition.

11          SAFTI anticipates taking discovery on all relevant issues in this case, including whether
12 Ely’s patent is valid, whether Ely’s patent has achieved commercial success, whether Ely suffered

13 damages or loss of sales of the patented product and, if so, whether such damage or loss of sales

14 was caused by SAFTI, whether any alleged damage or loss of sales was caused by Ely’s sales of

15 other product which competes with a patented product, and whether Ely has abandoned the patented

16 product. SAFTI also anticipates discovery into Counter Defendants’ violation of the Lanham Act

17 and California state unfair competition law, and the damages suffered by SAFTI’s due to Counter

18 Defendants’ infringement, misrepresentations and unfair competition
19          c.     Rule 26(f)(3)(C): Any issues about disclosure or discovery of electronically
                   stored information, including the form or forms in which it should be
20                 produced.
21          See above discussion on ESI in paragraph 8. The Parties are not currently aware of any
22 issues about disclosure or discovery of electronically stored information. The Parties have entered

23 into a stipulated e-discovery order.

24
            d.     Rule 26(f)(3)(D): Any issues about claims of privilege or of protection as trial-
25                 preparation materials, including – if the Parties agree on a procedure to assert
                   such claims after production – whether to ask the Court to include their
26                 agreement in the order.
27          In light of the fact that disclosure of confidential and/or proprietary information may be
28 necessary in this case, the Parties submitted a Stipulated Protective Order to the Court. The Parties

     JOINT CASE MANAGEMENT STATEMENT                   - 10 -                   Case No. 3:18-cv-06721 JCS
         Case 3:18-cv-06721-JCS Document 107 Filed 12/12/19 Page 11 of 15




 1 agreed that privileged communications and documents covered by the attorney work product

 2 doctrine and dated after the filing of this lawsuit need not be included in any privilege log. All other

 3 limitations on discovery imposed by the Federal Rules of Civil Procedure shall apply, absent a

 4 stipulation by the Parties approved by the Court.

 5          The Parties do not presently anticipate any issues relating to claims of privilege or of

 6 protection of trial-preparation material. The Parties agree to address any such issues in the event

 7 that they arise and to promptly inform the Court should assistance be required.

 8          e.      Rule 26(f)(3)(E): What changes should be made in the limitations on discovery
                    imposed under these rules or by local rule, and what other limitations should be
 9                  imposed?
10                  (i)     Requests for Admission
11          Each Party is limited to fifty (50) requests for admission, excluding those directed solely to
12 authenticating exhibits for trial.

13                  (ii)    Depositions
14          Each Party is limited to seventy (70) hours of deposition, and no more than twenty (20) total
15 depositions, excluding experts and deponents pursuant to Fed. R. Civ. Proc. 45. Expert witness

16 depositions and depositions taken pursuant to Fed. R. Civ. Proc. 45 will not count against the

17 deposition time or number limits described above. Expert witness depositions will be limited to

18 seven (7) hours each per report served.
19                  (iii)   Agreement to Serve by Email
20          The Parties agreed to serve interrogatories, document requests, deposition notices, and
21 requests for admission, and all responses thereto, on each other via email to at least three attorneys

22 of record appearing for the receiving Party (hardcopies to follow by mail, if so requested). The

23 Parties further agreed that service of a complete copy of these documents via email shall count as

24 service by hand on the next business day.

25
            f.      Rule 26(f)(3)(F): Any other order that the Court should issue under Rule 26(c)
26                  or under Rule 16(b) and (c).

27          Other than the possible stipulated ESI Protocol discussed in paragraph 8, and to the extent
28 the Motion for Relief from the Protective Order and other motions discussed in paragraph 4

     JOINT CASE MANAGEMENT STATEMENT                   - 11 -                   Case No. 3:18-cv-06721 JCS
         Case 3:18-cv-06721-JCS Document 107 Filed 12/12/19 Page 12 of 15




 1 implicate Rule 26(c), the Parties do not request any other orders under Rule 26(c) or under Rule

 2 16(b) and (c) at this time.

 3 9.       Class Actions
 4          The above-identified action is not a class action.

 5 10.      Related Cases
 6          There are no cases or proceedings pending before another judge of this court, or before

 7 another court or administrative body, that are related to the patent involved in the above-identified

 8 action. Ely has, however, petitioned the U.S. Patent & Trademark Office to institute a Post Grant

 9 Review of U.S. Patent 9,926,709, which names William O’Keeffe, CEO of SAFTI, as the inventor,

10 as discussed above.

11 11.      Relief
12          Plaintiffs seek monetary damages for this infringement pursuant to 35 U.S.C. § 284, in the

13 form of lost profits and price erosion damages, but in no event less than a reasonable royalty.

14 Plaintiffs also seek a permanent injunction 35 U.S.C. § 283 precluding future infringement by

15 SAFTI. Because SAFTI’s infringement has been willful, Plaintiffs seek a three-fold enhancement

16 of damages pursuant to 35 U.S.C. § 284. Because this is an exceptional case, Plaintiffs also seek

17 their attorneys’ fees pursuant to 35 U.S.C. § 285.

18          As stated above in footnote no. 2, Greenlite will also seek damages and injunctive relief for

19 SAFTI’s violation of the Lanham Act and California state law.

20          SAFTI seeks a judgment of invalidity of the 7,694,475 patent based on U.S.C. §§ 101, 102,

21 103, and/or 112, and a declaration that this is an exceptional case entitling it to an award of

22 attorneys' fees, costs and expenses. SAFTI reserves the right to seek other relief if authorized and

23 justified by discovery in this action. SAFTI will also seek damages and injunctive relief for Counter

24 defendant’s violation of the Lanham Act and California state law.

25 12.      Settlement and ADR
26          On May 2, 2019, the Parties participated in Early Neutral Evaluation (ENE), but were not

27 successful in settling this matter. The Parties intend to participate, if necessary, in Mediation after

28 this Court issues its Claim Construction Order.

     JOINT CASE MANAGEMENT STATEMENT                   - 12 -                    Case No. 3:18-cv-06721 JCS
         Case 3:18-cv-06721-JCS Document 107 Filed 12/12/19 Page 13 of 15




 1          The Parties continue to believe that the Court’s Claim Construction Order may facilitate the

 2 negotiation of a resolution.

 3 13.      Consent to Magistrate Judge for All Purposes
 4          The Parties have previously consented to have the Magistrate Judge conduct all further

 5 proceedings including trial and entry of judgment (Dkt. Nos, 10, 17).

 6 14.      Other References
 7          The Parties do not believe that this case is suitable for reference to binding arbitration, a

 8 special master, or the Judicial Panel on Multidistrict Litigation.

 9 15.      Narrowing of Issues
10          The Parties will continue to seek to narrow the disputed legal issues through the Patent

11 Local Rule disclosure requirements, written discovery, depositions, and motions practice, including

12 motions for summary judgement.

13 16.      Expedited Trial Procedure
14          The Parties do not believe that this is the type of case that can be handled under the

15 Expedited Trial Procedure of General Order 64, Attachment A.

16 17.      Scheduling
17          The Parties suggest that, subject to the Court’s availability, the pre-trial conference and the

18 trial occur by December of 2020.
19 18.      Trial
20          Plaintiffs have made a demand for a jury and currently estimates that they will need 2-3 days

21 to put on its case. SAFTI also estimates that it will need 2-3 days to present its case and defenses.

22 19.      Disclosure of Non-party Interested Entities or Persons
23          The Parties have both filed the “Certification of Interested Entities or Persons” required by

24 Civil Local Rule 3-15 (Dkt. Nos. 3, 13).

25          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

26 named parties, i.e. Ely Holdings Limited and Greenlite Glass Systems Inc., there is no such interest

27 to report.

28          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

     JOINT CASE MANAGEMENT STATEMENT                   - 13 -                     Case No. 3:18-cv-06721 JCS
         Case 3:18-cv-06721-JCS Document 107 Filed 12/12/19 Page 14 of 15




 1 named party, O’Keeffe’s, Inc., there is no such interest to report.

 2 20.      Professional Conduct
 3          All attorneys of record for the Parties have reviewed the Guidelines for Professional

 4 Conduct for the Northern District of California.

 5 21.      Other - Additional Topics Pursuant to Patent Local Rule 2-1(B)
 6          a.      Proposed modification of the obligations or deadlines set forth in these Patent
                    Local Rules to ensure that they are suitable for the circumstances of the
 7                  particular case (see Patent L.R. 13)
 8          The Parties do not believe that any changes need to be made to the obligations or deadlines

 9 set forth in this Court’s Patent Local Rules.

10          b.      The scope and timing of any claim construction discovery (including disclosure
                    of and discovery from any expert witness permitted by the court) and damages
11                  discovery.
12          The Markman Hearing is set for December 19, 2019.

13          c.      The format of the Claim Construction Hearing, including whether the Court
                    will hear live testimony, the order of presentation, and the estimated length of
14                  the hearing.
15          The Court has ordered that the Claim Construction hearing be conducted in-person, but that

16 no live testimony be presented (although the Court has ordered that the Parties’ respective experts

17 be in attendance). As to the order of presentation, the Parties suggest that Plaintiffs, as the patent

18 owner, go first on each disputed term, with a response from SAFTI, and a reply from Plaintiffs. If,
19 however, the Court provides a preliminary construction for any disputed term, the Parties suggest

20 that the Party opposing the Court’s preliminary construction go first, with a response from the Party

21 agreeing with the Court’s preliminary construction, and then a reply from the Party opposing. The

22 Parties estimate that the Claim Construction hearing should take no more than one day.

23          d.      How the parties intend to educate the Court on the technology at issue.
24          The Court has ordered that a technology tutorial be presented for the benefit of the Court on

25 the same day as the Markman hearing. There will be no live testimony at the tutorial. The Parties

26 still estimate that the tutorial should take no more than one (1) hour, with the time split evenly

27 between the Parties.

28

     JOINT CASE MANAGEMENT STATEMENT                   - 14 -                    Case No. 3:18-cv-06721 JCS
        Case 3:18-cv-06721-JCS Document 107 Filed 12/12/19 Page 15 of 15




 1 Dated: December 12, 2019                            Respectfully submitted,

 2
     DICKINSON WRIGHT PLLC                            FREEMAN, COOPER & FOREMAN
 3

 4   /s/ Donald R. McPhail                            /s/ Mark Isaac Schickman
     Donald R. McPhail (admitted pro hac vice)        Mark Isaac Schickman (SBN 62653)
 5
     Attorneys for Plaintiffs                         Attorneys for Defendant
 6   Ely Holdings Limited and                         O’Keeffe’s, Inc. d/b/a SAFTI
     Greenlite Glass Systems Inc.                     FIRST, a California corporation
 7

 8

 9
                                      SIGNATURE ATTESTATION
10

11         Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this

12 document has been obtained from each of the other signatories.

13

14 Dated: December 12, 2019                             DICKINSON WRIGHT PLLC

15
                                                        /s/ Donald R. McPhail
16                                                      Donald R. McPhail (admitted pro hac vice)
17

18
19

20

21

22

23

24

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT                  - 15 -                     Case No. 3:18-cv-06721 JCS
